

PROMISSORY NOTE


$640,000.00 June 26, 2007


FOR VALUE RECEIVED, the undersigned, Talen’s Marine and Fuel, Inc., a Louisiana
corporation (“Borrower”), hereby promises to pay to the order of Allegro
Biodiesel Corporation, a Delaware corporation (“Lender”), the principal sum of
Six Hundred Forty Thousand and No/100 Dollars ($640,000.00), or such lesser
amount as may be reflected from time to time on the books and records of the
Lender as evidencing the aggregate unpaid principal balance of loan advances
made to Borrower, together with simple interest at the rate of ten percent (10%)
per annum, assessed on the unpaid principal balance of this Note as outstanding
from time to time. Interest shall accrue commencing on the date hereof and shall
continue until this Note is paid in full.


This Note, including all accrued but unpaid interest and all outstanding
principal owed hereunder, shall be paid by Borrower in full at maturity. The
maturity date of this Note is the earlier of September 24, 2007 or the
consummation of the transaction contemplated by that Stock Purchase Agreement
executed among Lender, the shareholders of Borrower and Talen Landing II, Inc.,
dated contemporaneously herewith (the ”Stock Purchase Agreement”).
Notwithstanding the foregoing, if that certain Stock Purchase Agreement executed
among Lender, the shareholders of Borrower and Talen Landing II, Inc., dated
contemporaneously herewith, terminates without consummation of the transaction
contemplated thereby, then this Note is immediately due and payable on demand.


PAYMENT. The amount of interest accruing hereunder shall be computed (on a daily
basis) on an actual day, 360-day year basis. All payments of principal and
interest on this Note shall be made in lawful currency of the United States in
Federal or other immediately available funds at the office of Lender at 6033
West Century Boulevard, Suite 1090, Los Angeles, California 90045, or at such
other place as the holder hereof may designate in writing.


LOAN AGREEMENT. This Note is made and executed pursuant to the Loan Agreement
among Borrower, Talen Landing II, Inc., C. Raymond Talen and Lender executed
contemporaneously herewith (the “Loan Agreement”) and is secured in the manner
described therein. All capitalized terms used in this Note (and not otherwise
defined herein) shall have the meanings defined in the Loan Agreement.


PREPAYMENT PENALTY. There is no prepayment penalty.


EVENTS OF DEFAULT. Subject to the provisions and grace periods set forth in the
Loan Agreement, the following actions and/or inactions shall constitute default
events under this Note:
 
Default Under This Note. Should Borrower default in the payment of principal
and/or interest under this Note.
 
Default Under Loan Agreement. Should Borrower, or any other party thereto,
default in the performance of any obligation set forth in the Loan Agreement.
 
Default Under Security Agreements. Should Borrower, or any other party thereto,
fail to comply fully with any of the terms and conditions of, or default under
any security right, instrument, documents, or agreement directly or indirectly
securing repayment of this Note.
 
Other Defaults in Favor of Lender. Should Borrower of this Note default under
any other loan, extension of credit, security right, instrument, document, or
agreement or obligation in favor of Lender, or should any Event of Default under
the Loan Agreement occur.
 
Default in Favor of Third Parties. Should Borrower default under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of any other creditor or person that may affect any
property or other collateral directly or indirectly securing repayment of this
Note.
 
Insolvency. Should the suspension, failure or insolvency, however evidenced, of
Borrower of this Note occur or exist.
 
Readjustment of Indebtedness. Should proceedings for readjustment of
indebtedness, reorganization, bankruptcy, composition or extension under any
insolvency law be brought by or against Borrower.
 
Assignment for benefit of Creditors. Should Borrower file proceedings for a
respite or make a general assignment for the benefit of creditors.
 
Receivership. Should a receiver of all or any part of Borrower’s property be
applied for or appointed.
 
Dissolution Proceedings. Should proceedings for the dissolution or appointment
of a liquidator of Borrower be commenced.
 
False Statements. Should any representation, warranty, or material statement of
Borrower made in connection with the obtaining the loan evidenced by this Note
or any security agreement directly or indirectly securing repayment of this
Note, prove to be incorrect or misleading in any respect.
 
Material Adverse Change. Should any material adverse change occur in the
financial condition of Borrower or any guarantor of this Note or should any
material discrepancy exist between the financial statements submitted by
Borrower or any guarantor and the actual financial condition of Borrower or such
guarantor.


LENDER’S RIGHT UPON DEFAULT. Should any one or more default events occur or
exist under this Note as provided above, Lender shall have the right, at its
sole option, to declare formally this Note to be in default and to accelerate
the maturity and insist upon immediate payment in full of the unpaid principal
balance then outstanding under this Note, plus accrued interest, together with
reasonable attorneys’ fees, costs, expenses and other fees and charges as
provided herein. Lender shall have the further right, again at its sole option,
to declare formal default and to accelerate the maturity and to insist upon
immediate payment in full of each and every other loan, extension of credit,
debt, liability and/or obligation of every nature and kind that borrower may
then owe to lender, whether direct or indirect or by way of assignment, and
whether absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, determined or undetermined, secured or unsecured, whether Borrower
is obligated alone or with others on a “solidary” or “joint and several” basis,
as a principal obligor or otherwise, all without further notice or demand,
unless Lender shall otherwise elect.
 
 
1

--------------------------------------------------------------------------------

 
 
PURPOSE. Borrower agrees that no advances under this Note shall be for personal,
family, or household purposes and that all advances hereunder shall be used
solely for business, commercial, agricultural or other similar purposes.


INTEREST AFTER DEFAULT. If Lender declares this Note to be in default, Lender
has the right prospectively to adjust and fix the simple interest rate under
this Note until this Note is paid in full, as follows: The fixed default
interest rate shall be equal to five (5%) per cent per annum in excess of the
interest rate under this Note.


ATTORNEYS FEES. In the event that any payment of any principal or interest due
hereunder shall not be paid when due, whether by reason of acceleration or
otherwise, and this Note is placed in the hands of an attorney or attorneys for
collection or for foreclosure of the security as contemplated by the Loan
Agreement, or the enforcement against other collateral, securing payment hereof,
or if this Note is placed in the hands of an attorney or attorneys for
representation of Lender in connection with bankruptcy or insolvency proceedings
relating hereto, Borrower promises to pay, in addition to all other amounts
otherwise due hereon, the costs and expenses of such collection, foreclosure and
representation, including, without limitation, reasonable attorneys’ fees and
expenses (whether or not litigation shall be commenced in aid thereof).


COLLATERAL. This Note is secured by the security as contemplated by the Loan
Agreement.


GOVERNING LAW. Borrower agrees that this Note and the loan evidenced hereby
shall be governed by, and construed in accordance with, the laws of the State of
Louisiana, exclusive of its conflict of laws provisions. Specifically, this
business or commercial Note is subject to La. R.S. 9:3509, et seq.


WAIVERS. Borrower hereby waives demand, presentment for payment, protest, notice
of protest and notice of nonpayment, and all pleas of division and discussion,
and severally agree that their obligations and liabilities hereunder shall be on
a “solidary” or “joint and several” basis. Borrower further severally agrees
that discharge or release of any party who is or may be liable to Lender for the
indebtedness represented hereby, or the release of any collateral directly or
indirectly securing repayment hereof, shall not have the effect of releasing any
other party or parties, who shall remain liable to Lender, or of releasing any
other collateral that is not expressly released by Lender. Borrower additionally
agrees that Lender’s acceptance of payment other than in accordance with the
terms of this Note, or Lender’s subsequent agreement to extend or modify such
repayment terms, or Lender’s failure or delay in exercising any rights or
remedies granted to Lender, shall likewise not have the effect of releasing
Borrower or any other party or parties from their respective obligations to
Lender, or of releasing any collateral that directly or indirectly secures
repayment hereof. In addition, any failure or delay on the part of Lender to
exercise any of the rights and remedies granted to Lender shall not have the
effect of waiving any of Lender’s rights and remedies. Any partial exercise of
any rights and/or remedies granted to Lender shall furthermore not be construed
as a waiver of any other rights and remedies; it being Borrower’s intent and
agreement that Lender’s rights and remedies shall be cumulative in nature.
Borrower further agrees that, should any default event occur or exist under this
Note, any waiver or forbearance on the part of Lender to pursue the rights and
remedies available to Lender, shall be binding upon Lender only to the extent
that Lender specifically agrees to any such waiver or forbearance in writing. A
waiver or forbearance on the part of Lender as to one default event shall not be
construed as a waiver or forbearance as to any other default. Borrower further
agrees that any late charges provided for under this Note will not be charges
for deferral of time for payment and will not and are not intended to compensate
Lender for a grace or cure period, and no such deferral, grace or cure period
has or will be granted to Borrower in return for the imposition of any late
charge. Borrower recognizes that Borrower’s failure to make timely payment of
amounts due under this Note will result in damages to Lender, including, but not
limited to Lender’s loss of the use of amounts due, and Borrower agrees that any
late charges imposed by Lender hereunder will represent reasonable compensation
to Lender for such damages. Failure to pay in full any installment or payment
timely when due under this Note, whether or not a late charge is assessed, will
remain and constitute an Event of Default hereunder.


SUCCESSORS AND ASSIGNS LIABLE. Borrower’s obligations and agreements under this
Note shall be binding upon Borrower’s successors, heirs, legatees, devisees,
administrators, executors and assigns. The rights and remedies grated to Lender
under this Note shall inure to the benefit of Lender’s successors and assigns,
as well as to any subsequent holder or holders of this Note.


CAPTION HEADINGS. Caption headings of the sections of this Note are for
convenience purposes only and are not to be used to interpret or to define their
provisions. In this Note, whenever the context so requires, the singular
includes the plural and the plural also includes the singular.


SEVERABILITY. If any provision of this Note is held to be invalid, illegal or
unenforceable by any court, that provision shall be deleted from this Note and
the balance of this Note shall be interpreted as if the deleted provision never
existed.


PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE.
 

        BORROWER:      
TALEN’S MARINE AND FUEL, INC.
 
   
   
    By:   /s/ C. Raymond Talen    

--------------------------------------------------------------------------------

  Name: C. Raymond Talen     

--------------------------------------------------------------------------------

  Title:
President    
 

--------------------------------------------------------------------------------

 
 
2

--------------------------------------------------------------------------------

 
 